Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/21 has been entered.

Response to Amendment
The amendment filed on 11/02/2021 has been entered. The nonstatutory double patenting rejection over 16/331,303 is the last remaining rejection and furthermore the copending application has been abandoned. Hence, the nonstatutory double patenting rejection is withdrawn. 

Status of Claims
Claim 8 is amended. Claims 16-24 are canceled. Claims 8-15 remain pending for examination, wherein claim 8 is the independent claim.


REASONS FOR ALLOWANCE
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Claims 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest piece of prior art is Nakajima et al. (WO-2015075771-A1, hereinafter Nakajima). Nakajima teaches a steel sheet having excellent toughness of a weld heat-affected zone and brittle crack propagation stopping performance of a base metal when welded (lines 10-12). Nakajima further teaches a broad composition (lines 796-986) which overlaps the claimed composition.  
Summarized below is a comparison between the compositional limitations of instant claim 8 and the broad range of Nakajima.

Instant Claim 8 (wt.%)
Nakajima Broad Range (wt.%)
C
 0.04 to 0.09
0.04 to 0.09
Si
 0.15 to 0.25
0.01 to 0.2
Mn
 1.40 to 2.00
1.3 to 1.8
P
 0.015 or less
0.02% or less 
S
 0.0005 to 0.0040
0.001 to 0.01
Al
 0.030 to 0.080
0.005 to 0.1
Ti
 0.005 to 0.023
0.003 to 0 0.03
B
 0.0003 to 0.0020
0.0003 to 0.004
Ca
 0.0005 to 0.0030
0-0.005
N
 0.0030 to 0.0060
0.002 to 0.008
O
 0.0040 or less
0.0005 to 0.004
Nb
 0.003 or less
0.003 to 0.03
Mo
 0.005 or less
 0-0.5

Balance
Balance


Nakajima further teaches forming a joint by arc welding with a heat input of 58 to 216 kJ/cm (lines 1237-1239) which overlaps the welding heat input of 80 to 300 kJ/cm.   Nakajima further teaches an average Charpy absorption energy at −60 ° C of the heat-affected zone of the welded joint is 100 J or more (lines 1253-1255) which broadly encompasses the claimed range. 
However Nakajima is silent on the sizes of prior γ grains in the heat affected zone, in particular, Nakajima is silent on the average grain diameter of 10 µm or less in a prior γ grain. 
The instant specification states that the average grain diameter of the prior γ grain interior of less than or equal to 10 μm can be achieved by adding no Mo or by allowing Mo to be present only as incidental impurities and as a result, the heat affected zone has excellent toughness ([0071]). 
While there is overlap for the Mo amount, the Mo amount of Nakajima 0 to 0.5 wt.% is very broad compared to the disclosed range of 0.005 wt.% or less. One factor that may weigh against maintaining an obviousness rejection based on optimization of a variable disclosed in a range in the prior art is the variable is within a range that is so broad in light of the dissimilar characteristics of the members of the range as to not invite optimization by one of skill in the art.  Applicant is directed to MPEP §2144.05(D).
In this case while there is overlap, the Mo is so broad that it would not be obvious select the Mo amount to generate the final structure. The prior γ grain size structure which is linked to the composition would not have naturally flowed from the teachings of Nakajima. The evidence of nonobviousness out weights that of obviousness. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003. The examiner can normally be reached Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.C./             Examiner, Art Unit 1734                                                                                                                                                                                           
/CHRISTOPHER S KESSLER/             Examiner, Art Unit 1734